CAUSE No. 06-15-00047-CV
   RECEIVED IN
 1718 si^DisfrSt6            Court of Appeals
    AUG 1 9 2015          Sixth Appellate District
                               State Of Texas
 Texarkana, Texas
Debra Autrey, CierK
                            Bl-State Justice Building
                        100 North State Line Avenue #20
                            Texarkana, Texas 75501



                          Lowell Merritt / Appellant
                                         v.

                    James Andrews and Robert Davis Appellee(s)

     Both Parties Recorded an Invalid Document in Deed Records to Cloud
     Title To Mr. Merritt's Real Property Located in Waco, McLennan County.



                            Cause No. 2015-2602-4
       Filed in the 170th District Court-Transferred to 19th District Court
         Final Orders were based on an Order made void by Texas Case Law


                    Appeal From Final Order Issued By
      Honorable Judge Ralph Stother in the 19th DISTRICT COURT
     McLennan County Courthouse 501 Washington Ave., Suite 303
     Waco, Texas 76701 Phone: (254) 757-5081Fax: (254) 759-5683



     All Attempts to obtain Court Reporters Transcript have Failed


                                        (i)
                    Identity of the Parties Involved



Lowell Merritt / Appellant /pro se    Contact Info for Mr. Lowell Merritt
                                        2470 E. Stone Rd. Wylie, TX. 75098
                                                Ph: 214-779-5430
                                            E-Mail: knightl55@excite.com
       vs.




James Andrews / Appelle / pro se      Contact Info for Mr. James Andrews
                                     122 Touchstone Road Wylie, TX. 75098
      and                            Phone Number and E-Mail are Unknown

Robert Davis / Appellee / pro se            Contact Info for Mr. Robert Davis
 (he is Representing Himself                   8131LBJFrwy. Suite 700
Pro se is not allowed to collect               Dallas, TX. 75215
attorney Fees)                         Ph. 972-234-3400 FAX 972-234-1750
                                        E-Mail: BDavis@mssattorneys.com




             Court Issuing Final Order Dismissing Litigation

Honorable Judge Ralph Stother 19th DISTRICT COURT McLennan
County Courthouse 501 Washington Ave., Suite 303 Waco, Texas 76701
Phone: (254) 757-5081 Fax: (254) 759-5683




                                     (ii)
                         TABLE OF CONTENTS


Content                                                    Page

Cover Page                                                    (i)

Identity Of Parties                                          (ii)

Table of Contents                                            (iii)

Index of Authorities                              (iii), (iv), (v)

Oral Argument... none requested                                 1

Statement of Jurisdiction                                       1

Statement of Case                                                1


Statement of Facts                                             1

Argument                                                  2 -12

Summary Of Argument                                            12

Prayer                                                        13

Certificate Of Service                                         14

Appendix                                                  15.16

Final Order                                                   17

EXHIBITS                                     after Final Order




                                  (iii)
                    INDEX OF AUTHORITIES

Statutes & Codes                                                     Page

Tex.R.App.P Rule 17.2                                                       1

Civ.Prac.&Rem.Code Ch. 12 Sec. 12.002                                1,4,8

Civ.Prac.&Rem.Code Ch. 12 Sec. 12.003                                   13

Civ.Prac.&Rem.Code Ch. 15. Sec. 15.011                                2,11

Penal Code Sec. 32.49                                                  1,4

Rule 18a Recusal                                                       10

Gov.CodeChapter 27 Justice Courts Sec. 27.055(b) (recusal defined)      5

Gov. Code Chapter 82 Sec. 82.061 and Sec. 82.062                       12

Tex.R.Civ.P. Rule 523                                                   5

TEXAS CASE LAW                                                       Page

Brosseau v. Ranzau, 911 S.W.2d 890 (Tex. 1995)                        6.10

CitizensIns.Co.Of Am. v. Daccach, 217 S.W.3d 430, 452-53(Tex. 2007)...3

Cramer v. State Farm Mutual Auto Ins. Co. (Tex.-2007)                   7

Cunningham v. Parkdale Bank, 660 S.W.2d 813 (Tex 1983)                   3

El-Karchv.TexasAlcoholicBev.Comm'ns874S.W.2d 192,194-1994)              12

Granado v. Madsen, 729 S.W.2d 866, 870 (Tex. 1987)                       2

Hallv. McKee, 179S.W.2d(Tex. 1944)                                          7


                                  (iv)
Texas CaseLaw             continued                                Page

In Re Marriage of Grossnickle, 115 S.W.3d238, 252 (Tex. 2003)        10

Mapcolnc. v. Forrest, 795 S.W.2d 700,703 (Tex. 1990)                  3

Mausv. Truman & Mitchell. 456 S.W.2d 181 (Tex. 1970)                  11

Mullen v. Coussons, 745 S.W.2d 50 (Tex. 1987)                             7

Nabejas v. Tex. Dep'tPub. Safety 972 S.W.2d 875, 876 (Tex. 1998)          3

Poolev. Goode,442S.W.2d810. 812 (Tex. 1969)                               7

State v. Riewe, 13 S.W.3d 408, 413-14 (Tex.Cr.-App.2000)               3

Seberv. Glass, 258 S.W.2d. 122, 124 (Tex, 1958)                           2

Tex.Ass'n offius. v. Tex.AirControl Bd. 852 S.W.2d 440,445(Tex.l993)...3

Tex. S. Ct. in Bridgmen vs. Moore, 143, Tex. 250, 183 S.W.2d Page 707..12

Youngblood v. Wilson & Cureton, 321 S.W.2d (Tex 1959)                 11




                                 (v)
                 ORAL ARGUMENT NOT REQUESTED

POINTS OF ERROR (1) Texas Courts are simply not at liberty to ignore
Texas Case Law that voids Orders issued and res judicata does not apply to
Adjudication by Courts that lack subject matter jurisdiction.

                       Statement of jurisdiction

Texas Rules Of Appellant of Procedure... Rule 17.2 gives the 6th District
C.O.A. the same Subject Matter Jurisdiction as the 10th District C.O.A.

                       STA TEMENT OF THE CASE

Merritt v. Andrews filed 06/26/15 in 170th Dist. Ct. in McLennan County
For Recording Invalid Document dated (March 2008) in Deed Records to

Cloud Title to Mr. Merritt's real property located in McLennan County

violated Tex.Civ.Prac.&Rem.Code Chapter 12 Sec. 12.002 combination

Civil and Criminal violation of State Law...Civil Violation for Recording it

and Criminal Penal Code Sec. 32.49 Class A Misdemeanor for not removing

it Mr. Davis was added to this suit...since he was never tried in a Proper

Court... for violating Tex.Civ.Prac.&Rem.Code Chapter 12 Sec. 12.002.

                         STA TEMENT OF FACTS


Judge Strother in the 19th Dist. Ct. in Waco, TX. "Dismissed My Litigation"
based on an Order he received without a Motion urging action... included

Vexatious Litigant papers issued by 380th Dist. Ct. in Collin Co... .assumed

Collin County was a "proper court"...he dismissed my statutes & case laws.
                                      ARGUMENT


    Merritt v. Davis Lawsuit was originally instituted in McLennan County

04/07/ 2009 assigned this to 74th District Juvenile Court Judge Coley
 ..Bench Trial Set with FIAT Signed Exhibit (AA page 3 of 3)                       Subject

Matter Topic "Mr. Merritt's real property located in McLennan County

Clouded by Invalid Document Recorded in Deed Records by Mr. Davis"

                               Texas District Courts

   Texas district courts are courts of general jurisdiction and are presumed to

have subject matter jurisdiction over all matters unless the Texas

Constitution or Statute confers Exclusive Jurisdiction elsewhere.

       Civ.Prac.&Rem.Code Chapter 15 MANDATORY VENUE

Sec. 15.011. LAND. Actions for recovery of real property shall be broughtin the

county in which all or a part of the real property is located... (and the only real property

owned by Mr. Merritt was real property located in Waco, McLennan County Texas.)

  19th Dist. Ct. Judge Strother in Waco signed an Order that did not have a
Motion urging action to be taken... caused his order to be defective per

Granado v.Madsen, 729 S.W.2d 866, 870 (Tex. App.-Houston [14th] 1987,

writ refd. n.r.e.) (judgment order in case where there were no live pleadings

and thus no cause of action against whichjudgment could be granted was a

nullity and of no effect); Seber v. Glass, 258_S.W.2d_122, 124 (Tex.Civ.

App.-Fort Worth 1958, no writ) (No Pending pleading causes the trial
court to be without jurisdiction and purported order was void). Where

there is no pleading, there can be no judgment. Cunningham v. Parkdale

Bank,660 S.W.2d 813(Tex.l983)


    Unlike Personal and Territorial Jurisdiction Subject Matter can not

be waived even if parties agreed ... and Judgments from a court that lacked

subject matter jurisdiction is forever a nullity per State v. Riewe, 13 S.W.3d
408, 413-14 (Tex.Cr.App .2000)... A Court must have subject matter

jurisdiction to adjudicate a case per Tex. Ass 'n ofBus. V. Tex. Air Control

Bd, 852S.W.2d440, 445 (Tex. 1993)...mdMapcoIna v. Forrest, 795
S.W.2d 700, 703 (Tex.1990) A judgment is void when court rendering the

judgment had no jurisdiction... and Res Judicata DOES NOT Apply per

Citizens Ins. Co. ofAm. v. Daccach, 217' S.W.3d430, 452-53 (Tex. 2007)

AND....The $h Dist Court OfAppeals could only dismiss and remand Case
back to McLennan County...because Texas Case Law states... Appeals court

has no jurisdiction over a void judgment or order per Nabejas v. Tex. Dep't

ofPub. Safety, 972 S.W.2d 875, 876 (Tex.App.-Corpus Christi 1998).

                     MOTION TO TRANSFER VENUE


 Mr. Davis files Motion to Transfer Venue right after he sees a Bench Trial

has been signed off on to hear this Case in McLennan County...so to keep
from being held accountable in a PROPER COURT...Mr. Davis inserts

FALSE Statements in his Brief stating Sec. 15.013 Prevails..Exhibit (A )

(this is an Injunction Statute)... and Merritt v. Davis was for a Civ.Prac.&

Rem.Code Chapter 12 Sec. 12.002 Violation...Civil for Recording it &

Criminal Penal Code Sec 32.49 violation... for not removing it.

               PAST TO PRESENT HISTORY OF EVENTS


 Back in 2007.. I was told my neighbor Mr. James Andrews was being cited

for Health and Safety Code Violations by Collin County Authorities ... and

for some reason he thought I was the one reporting this... so... out of spite

and retaliation... and Files A False Report To Collin Coimty Sherriff Office

saying me and my dog had been causing him trouble for at least 15 months

... LONG STORY SHORT... I lost this in JP Court because Judge Douglas


ALLOWED Mr. Andrews, Mr. Slayton and Sgt Vance TO NOT

ANSWER MY QUESTIONS ... .to remedy this... I did the following:

FIRST...I Appealed this Verdict to a "Criminal Court" in Collin County.

SECOND...I Filed THREE Separate Lawsuits For The Following

Violations: CV-09-47 Mr. Andrews Filing a False Report, CV-08-48 Mr.

Slayton, Perjury and CV-08-49 Sgt. Vance, Failing To Provide Equal

Protection Of The Law... All Lawsuits said the same verbiage of.. "Answer

My Questions in Wylie JP Court and I will drop my lawsuit"
THIRD...I DID NOT WANT JP Ct. Judge Douglas to preside over this

Because in the Criminal Case he ALLOWED PEOPLE TO NOTANSWER


MY QUESTIONS... and Caused me to lose and have to Appeal this to

County Court... and I wanted ANOTHER JUDGE... after calling three

different Administrative Judicial Courts... all stated they had come out and

replaced Justice of Peace Judges... and Government Code Chapter 27 that

was specifically written for Justice of Peace Courts had Section 27.055(b)

and used the word recusal and defined this as Inability to Perform Official

duties... and the first Rule under Tex.R.Civ,P was Rule 523 District Rules

Govern... and there was no Recusal there... so I read the verbiage the

verbiage in Rule 18a and it stated may be used in "any" court and did not

exclude JP Courts... so I file a Rule 18a Recusal Motion with the JP Court


Office and was File Stamped Jan 7th 2008...
   On Jan 30th 2008. .Judge Douglas walks into the Courtroom and says
"No one is going to be able to Speak or Object To Anything Today and the

Recusal Motion does not apply to me"... then had the Bailiff pass out

Sanctions without listing a "specific conduct" being violated.

         GOVERNMENT CODE CHAPTER 27 JUSTICE COURTS
Sec.27.055(b)   If a justice is temporarily unable to perform official
duties because of absence, recusal, illness, injury, or other
disability, the county judge may appoint a qualified person to serve as
temporary justice for the duration of the disability.
   JP Ct. Judge Douglas did not contact Commissioners Court and refused

to follow Guidelines in the Gov. Code and or Rule 18a... Continued to


Preside & Issued Orders...See Brosseauv. Ranzau, 911 S.W.2d890

(Tex.App.-Beaumont 1995, no writ), if a trial court fails to comply with the

strictures in Rule 18a, all actions taken thereafter are void.

     JP Ct. Sanction Orders Were Appealed to County Court

I have to back up a bit... When I let Judge Douglas know he did not have

authority to Issue Orders...he set ANOTHER Hearing for (March 19th 2008)
where... he bumped up the Dollar Amount of Sanctions then I appealed mis.


       Appeal This To County Court In McKinnev Texas

  I hand carried my Appeal Brief over to County intake desk in McKinney

Texas where the Clerks wanted a few thing done ... which was to put the

name of each person under the CV Numbers... Appeal being Made Due To

What Court's Actions... so I hand wrote with Arrow pointing to "Due To JP

Ct. Judge Douglas Precinct 2 Collin County" and Gave them the MY

Affidavit and two Page initial Brief that was File Stamped March 27the

2008 being 9 Days after JP Court Verdict was Issued..and the Clerks gave

My Appeal Cause No. 1-798-2008 which I found out was later signed by

Judge Corinne A Mason ... then I filed THREE Separate Briefs that ALL

stated the same thing EXCEPT had a Different Name on it., were all file
stamped April 11th 2008 Motion To Appeal Rulings where I listed Names
and Council along with Contact Information of the Front Page and let Judge

Mason know JP Court Judge Douglas refused to abide by his Recusal.

                     HERE'S WHAT HAPPENED


  The Defense Council did not file anything in County Court... and the Court

Coordinator said there were no Names or Address to send out Notice... SEE

Exhibits (B) 1st & 2nd Pages; "Motion to Appeal Rulings" Exhibit (C ) with
Notification of Appeal by FAX Exhibit (D ) ...Everyone's Name and

Address & Council Name was in "My Motion To Appeal"...yet County

Judge DWOP the case Exhibit (E)... was not such a bad thing because

Case Texas Case Law says the following... "It is well-settled that

[Perfection of an appeal to county court from a justice court nullifies the

judgment of the justice of peace court" per Mullins v. Coussons, 745 S.W.2d
50, 51 (Tex.App.-Houston [Nth Dist] 1987, no writ); Poole v. Goode, 442

S. W.2d810, 812 (Tex.Civ.App.-Houston [Nth Dist] 1969, writ refd, Once

a county court acquires jurisdiction by perfection of an n.r.e.). appeal from

justice court, the rules of procedure permit only that the county court to try it

or dismiss it per Hall v. McKee, 179 S.W.2d 590, 593 (Tex.App. -Fort Worth

1944). And Cramer v. State Farm Mutual Auto Ins. Co. (Tex.App.- Houston

[1st Dist] Nov 6, 2007) the justice court's judgment to the county court is de
novo and a justice court's determination of fact or law "is not res judicata

and does not constitute the basis for estoppel by judgment in a county court.

         Mr. Davis Records The JP Court Order Anyway

   I find this out by total accident that Mr. Davis recorded this in Collin and

McLennan County... yet... the only real property I owned was located in

McLennan County... I FAXED Mr. Davis a Letter demanding him to remove

it and he saidthe JP Court Judgments Traveled Underlying with the Appeal..

County Court DWOP... reinstates Justice Courts Orders... yet I knew he

waswrong.so I filed My Lawsuit known as Merritt v. Davis for Violation

of Civ.Prac.&RemCode Chapter 12 Section 12.002...Recording an Invalid

Document to Cloud Title to my real property in McLennan County ... and

filed this in "County Court" in both Collin & McLennan ... and Quickly

Withdrew and Re-Filed this in District Courts in Collin & McLennan

County the same day...but after carefully reading Statutory Laws...

.. -Action for this must be taken in a PROPER COURT... defined as one that

had Mandatory Venue and is why I initiated ACTION in the 74th District

Court in McLennan County asking for a BENCH TRIAL and got the FIAT

signed to hear this 06/10/2009 EXHIBIT (AA Page 3 of 3)...Mr. Davis filed

a MOTION To Transfer Venue listed reasons for Transfer of case on Page 4

of his BriefEXHIBIT (A)... and case of Merritt v. Davis was erroneously
transferred to 380th District Court in Collin County... where Judge Wooten
DENIED My Motion to remand the Case back to where Mandatory Venue

lies in McLennan County... sua sponte a Vexatious Litigant Order... and

after bouncing this around in Collin County for years... was a total waste of

time because NO COURT IN COLLIN COUNTY had Mandatory

Venue and Lacked Subject Matter Jurisdiction...

   Then recently I found my neighbor James Andrews Recorded JP Ct.

Order issued in (March 2008) in (2013) after he found out... I had a Heart

Attack... So I sent him a Letter demanding him to remove this or I will file a

Lawsuit in a Proper Court for his Violation ofLaw... and on June 26th 2015
filed my Lawsuit in the 170th District Court in Waco given Cause No. 2015-
2602-4 then this got transferred to 19th District Court due to an ORDER
being sent to Collin County WITHOUT A MOTION urging Action To be

taken and No Notice or Service to anyone... after this... I added Mr. Davis

to this Lawsuit since he has never been held accountable in a proper court.

   HISTORICAL EVENTS IN CIVIL AND CRIMINAL COURTS


(1) I WON in CIVIL COURT on May 5th 2008 DUE TO [Perfection of

Appeal nullified Judge Douglas' Orders AND the DWOP was the Final

Verdict settling all claims...SEE Court's Register of Actions Exhibit (E)

(2) I WON in CRIMINAL COURT.. on June 11th 2008 because the Judge
Stated "You Will Answer All Questions"... Verdict Not Guilty by stating

There was not one scintilla of evidence to support Mr. Andrews claims

         MR. DAVIS RECORDS JP Ct. Orders KNOWING

(1) Judge Douglas did not act on his Recusal...Orders were void by Texas

Case Law Brosseau v. Ranzau, 911S. W.2d890 (Tex.App.-Beaumont 1995,

no writ), if a trial court fails to comply with the strictures in Rule 18a, all

actions taken thereafter are void...(Statute of limitations to review this has

expired) and is moot since [Perfection of Appeal nullifies JP Ct. orders.

(2) JP Ct Orders were Appealed to County Court via Cause #1-789-2008

[Perfection of Appeal Nullified JP Court Orders and DWOP was the Final

Verdict dismissing disputes of both sides.

(3) "Error of a filing clerk" is what caused Judge Douglas to be listed as a

Defendant in "Court Register of Actions"... not me.



      Merritt v. Davis was transferred to Collin County in 2009

  Judge Wooten of the 380th District Court in Collin County sua sponte
Vexatious Litigant Order... yet was prohibited by Texas Case Law... (In re

Marriage ofGrossnickle, 115 S.W. 3d238,252 (Tex.App.-Texarkana 2003)

(stating the vexatious litigant statute only applies when a section 11.051 is

filed within ninety day after the date on which the defendant files his or her

original answer)... and Mr. Davis admits he did not... see Exhibit (F)



                                        10
      The Art of Deception...Blatant lies...and Half Truths

   In Court to On April 2014... Mr. Davis Knowingly and Intentionally

LIES to the Court to HIDE his Larceny ... saying (1) Both McLennan &

Collin County had Mandatory Venue... (2) The suit was against him but

relief sought is against Collin County for issuing the Vexatious Litigant...

(3) Mr. Davis also changed his Story by saying he Transferred Venue up to

Collin County based on Mandatory Venue ofwhere Defendant Lives....

(4) Said he was representing a Client for Collin County... (ALL FALSE as

Follows: (l)..McLennan County only one to have Mandatory Venue via

CPRC Ch. 15 Sec 15.011..(2)..ReJief is "Removal of invalid Document"...

Vexatious Litigant Order is already void per TEXAS CASE... (3)..In 2009

Mandatory Venue Sec. 15.013 prevails in 2014 Exhibit (G) it's "where the

defendant lives" ...SEE Case I^xw...Youngbloodv. Wilson & Cureton, 321

S.W.2d (Tex.App-Ft.Worth 1959) Maus v. Turman & Mitchell, 456 S.W.2d
181 (Tex.App.-Austin 1970) employment of "another attorney" was

necessary to recover attorneys' fees.... (The Reason Mr. Davis has No

Letter of Authority from Collin Co. Commissioners Court it's a case-by-

case Contract at Collin County sole discretion & they DlD NOT ask a

Order void by Case Law and nullified by Appeal be Recorded... nor ask


                                      11
for Mr. Davis' services)...Mr. Davis' Half Truths and Blatant Lies in

Court is Perjury... in his Brief is called Tampering with Government


Records and Deceiving an Official into paying his pro se fees is Larceny.

... Any Court can fine & jail Mr. Davis for "Attorney Misconduct" per

Government Code Ch. 82 Sec. 82.061...and Sec. 82.062 a District Court.



                       SUMMARY OF ARGUMENT

  When an Appeal is taken from a void judgment, the appellant court must

declare the judgment void...Because the appellate court may not address the

merits, it must set aside the trial courts judgments and dismiss and remand.

SEE Case Laws..El-Karch v. Texas Alcoholic Beverage Comnt'n, 874
S.W.2d 192, 194 (Tex.App.-Houston[lJhDist] 1994, no writ) AND The
Texas Supreme Court speaking through Folley, Commissioner, in

Bridgmen vs Moore, 143 Tex 250,183 S. W.2d at page 707, stated... "A

violation of law tried by a court void of Subject Matter Jurisdiction

causes all of it's orders to become void having no force of law... orders are

good nowhere and bad everywhere" and "There is Ilo time limitation

regarding a violation of law was adjudicated by a court that did not

have power to act as a court"...."a Void Judgment is mere waste paper,

an absolute nullity, and all acts performed under it are also nullities".

(Acts performed it ...means 5th Dist. COA Orders are also nullities)

                                       12
                                 PRAYER



(1) Reverse Vexatious Litigant Order recorded in Austin, Texas due to all

Collin County Court Orders were void by Texas Case Law due to lack of

subject matterover Merritt v. Davis Case... and the 5th Dist COA in

Dallas had no jurisdiction over void orders or McLennan County Texas.

(2) Strike 19th District Court Order to Dismiss Litigation in Waco McLennan
County since it was based on Collin County Vexatious Litigant Order that

was void by Texas Case Law for lack of subject matter jurisdiction.

(3) Remand this Case back to 19th Dist Court... with instructions to have

170   District Court hear Case known as Merritt v. Andrews & Davis with


a statement stating Mr. Merritt should enjoined by local official per Tex.Civ.

Prac.&Rem.Code Chapter 12 Section 12.003.




Respectfully Submitted



                            ^^  ^J
Lowell Merritt / Appellant / 2470 E. Stone Rd. Wylie, TX. 75098
E-Mail: knightl55@excite.com /Ph. 214-778-5430




                                      13
                     CERTFICATE OF SERVICE

A copy of this Document was sent Certified Mail 7015 0640 0004 4532
7178 to Defendant (pro se) Mr. James Andrews address at 122 Touchstone
Wylie, TX. 75098 and sent to Defendant (pro se) Mr. Robert J. Davis Fax
Number 972-234-1750 on Ht/&tl/S7'/7** %£>/£ .




Respectfully Submitted




Lowell Merritt / Appellant / 2470 E. Stone Road Wylie, TX. 75098

E-Mail: knightl55@excite.com    / Ph: 214-778-5430




                                   14
                              -   •'        '   i.



                                  APPENDIX

Event                                                               Page

Appeals Court Cause 06-15-00047-CV                                     (i)

Final Order Appealed from 19th Dist. Ct. McLennan County               (i)
Identity Of Parties                                                     (ii)

Table Of Contents                                                      (iii)

Index Of Authorities                                               (iv) (v)

Oral Argument Not Requested                                              1

Statement of the Case                                                        1

Statement of Facts                                                           1

Argument                                                            „,2-ll

Summary of Argument                                                      12

Prayer                                                                12-13

Certificate of Service                                                   14

FINAL VERDICT from 19th Dist Ct. in Waco                                     15
Document of Evidence...

Exhibit (AA) initial filing of Merritt v. Davis, Motion for Bench Trial with
FIAT signed & Notice by Fax

Exhibit (A) page 4 of Mr. Davis Brief to Change Venue

Exhibit (B) Appeal of JP Court Orders to County Court... 2 pages

Exhibit (C) shows Motion To Appeal Ruling filed in County Court



                                       15
Exhibit (D) is Notice By FAX regarding Affidavit to Appeal using strict
proof per Rule 572 to all Council and to JP Court Judge Douglas

Exhibit (E) Page 1 and 2 of County Courts Register of Actions showing
Council for Defense filed nothing, and DWOP was Final Verdict.

Exhibit (F) is where Mr. Davis admits he did not declare Mr. Merritt to be a
Vexatious Litigant...(yet is Mandated by this Statute and is why Case Law
prohibits sua sponte)

Exhibit (G) is where Mr. Davis CHANGES HIS STORY on how he
Transferred Venue of Merritt v. Davis case to Collin County BECAUSE he
no Evidence 15.013 Injunction EXISTED...he swore was true in 2009 so he
claims it was The "Mandatory Venue of where Defendant Lives" in 2014.




                                     16
                               CAUSE NO. 2015-2602-4                   \              *                                  cause no. zoeq- //£a.-3
       LOWELL MERRITT                                 §                 DISTRICT COURT
             Plaintiff
                                                      | - Court* 7fM fccv-T
                 v.                                   S

       ROBERT DAVIS                                   §         McLENNAN COUNTY, TEXAS
             Defendant


                         CIVIL LAWSUIT FOR VIOLATION OF CIVIL LAW
                      CIVIL PRACTICE AND REMTCniFS TQDE CHAPTER 12
                             FOR RECORDING AN INVALID LIEN

       TO THE HONORABLE JUDGE OF THIS COURT:

       NOW COMES the Plaintiff, Lowell Merritt who will prove beyond a reasonable
       doubt Mr. Davis Violated Chapter 12 of the Tex. Civ. Prac. & Rem. Code, and
       isWhat Validates this lawsuitto expunge the invalid lien and pay the penalty stated
       in the Statute of law. (Exhibit K)

                                      PARTIES TO THE SUIT

       Mr. Lowell Merritt                                                Mr. Robert J. Davis
       2470 E. Stone Rd                                                  8131LBJ Frwy. Suite 700
       Wylie, TX, 7509*                                                  Dallas, TX. 75251
       Ph: 972-429-0343                                      Ph: 972-234-3400 Fax:972-234-1750


                                                 I.
                                                          (Exhibit I)                                        'A


        This Lawsuit pertains to the Filing of an Invalid Lien against Mr. Lowell Merritt

       Created by a MaKcioiis Act of EetaBiation by Mr. Davis due to the fact Mr. Merritt


         KAREN MATKIN
         DISTRICT CLERK
         McLENNAN COUNTY, TEXAS

OATH             iQ^C^                                                                   ^10912
                                         JRUSTNO.
CAUSE NO(S) g^QQ^U

RECEIVED 0


                                                                                               :=^DOLLARS

             C              Exhibit( AA) Page 1 of 3
                      Receipt Dated 04/07/09 AND Bench Trial with                            >NDFORFJUDG •
                      FIAT Signed For Hearing June 10* 2009
                            CAUSE NO. 2009-1182-3                         $fy,.      ^ V/J
  LOWELL MERRITT                             §         DISTRICT COURtf: ?, t,        ty//. t


  ROBERT  DAVIS
     Defendant
                                             § McLENNAN COUNTY, TEXAS
                         MOTION FOR BENCH TRIAL
                        Attach This To The Original Lawsuit

 TO THE HONORABLE JUDGE OFTHIS COURT:

    NOW COMES the Plaintiff, Lowell Merritt who will prove beyond areasonable
 doubt Mr. Davis Violated Chapter 12 ofthe Tex. Civ. Prac &Rem. Code, and b
 What Validates this lawsuit to force Defendant to Expunge the invalid ben and Pay
 the penalty stated in this States Chil Law described in Chapter 12 Sec 12.002.
                               PARTIES TO THE SUIT


 wZlT*lMoT"                                               *•"•Robert * ^vis
 SwiZ^0^                                                   8131 ^ Frwy-Suite 700
 XXFz^Ez
 Ph: 972^429-0343                                          DaUas'1X
                                                 Ph: 972-234-3400     75251
                                                                  Fax:972-234-1750
                                        I.
                      Proof Mr. Davis Filed an Invalid Lien

   In Nov. of2007 Mr. Merritt filed 3Separate legal valid lawsuits to hold parties
accountable per Art 1 Sec 13 of the Constitution, Remedy by Due Course of Law for
fifing aFalse Report, Perjury, Aggravated Perjury, Etc against James Andrews,
James Slayton and SgtVance AH were combined together by J.P. Court and the
first Hearing was set for 01/30/08.

(1) On 01707/08 Mr. Merritt Filed aLegal'Valid Recusal Motion against JJP. Court
Judge Douglas ofPrecinct 2in Collin County Texas which was 23 Days Prior to the
First HEARING set for 01/30/08.

(2) On 01/30/08 Judge Douglas walks into the Courtroom and says, "No Person is
                      Exhibit ( AA ) Page2 of 3
                Receipt Dated 04/07/09 AND Bench Trial with
                FIAT Signed For Hearing June 10th 2009
 WHEREFORE, PREMISESCONSIDERED, the Plaintiffrespectfully prays that
 the Court grant everything listed in the attached ORDER.
                                             Respectfully submitted,

                                                                       fc^frlrl^j^/
                                             Lowell Merritt

                                             2470 E. Stone Rd.    Wvlie. TX. 75098

                                             Ph: 972-429-0343


                            CERTIFICATE OF SERVICE


  I, theundersigned, hereby certify thata true and correct copy of this Lawsnit was
Faxed to Mr. Davis on this the SLhr        day of /Q-p/z*u                     200V .
                                           nf—^L.*^**.^ -, ^ j
                                            Lowell Merritt




                                         ORDER


               The Order is Attached to the Last Page of this Document




                                         FIAT



A Trial on the above is set for the 10    day of



                       TRANSMISSION VERIFICATION REPORT
                  Exhibit (AA) Page 3 of 3
                                                                  TIME : 04/21/2009 20:52
                                                                  i^aME : MERRITT
            Receipt Dated 04/07/09 AND Bench Trial with           SE<     9724290343
                                                                  ^EL      9724290343
            FIAT Signed For Hearing June 10m 2009

                                                    04/21 20:45
                                                    9722341750
                                                    00:06:59
                                                    14

                                                    STANDARD              r\
   RESULT                                           ECM
   MODE
while admittedlyTex. Civ. Prac &Re™. Code Section 12.004 provides th* an action "m* be
brc.gh.inanyd^rteourtin.hecoanvmwhich^recorded
thereal propertyislocated" this lawsuit is essentiallyacolla^ attack onafoal judgn^ntissued
out of Collin County and an attempt to restrain the execution of such judgment, and thus the
.nand^ venue nroviskms of Tex. Civ. *ac ARem. Code Section 15.013 prevail. Such
n^datoryprovistostalestha^^
ofthe judgment orwritShan bebrought in the county in which the judgmentwas rendered."
        Eo^lycOTrveffingisthegou^vemieruleofSection lS.OO^aMDprovidesthatexceptas
otherwise provided by Chapter 15, all lawsuits shall be brought In the comtty in whidi aU or a
substantial partoftheeventsoromissions givingrisetotte claimoccurred." Theonlyrelationship
that McLennan Countyhas with this matteristhat me Plaintiffownsn^ property in Waco which
 is subject to execution. All ofthe protracted litigation history and other various lawsuits with
 Plaintiffhave been filed in ColluvCounty as underscored bythe exhibits attached hereto.
        Finally, this Courtshould transferthe caseto CoUin County pursuantto Section 15.002(b)
 for the convenience of the parties and witnesses and mme inures, of justice because 4e
 mamtenanCeofthfcsmt^
 hjeconomic and personalhardship associated wift ^veling to Waco to de^ against what is
 clearly a'rhvolous lawsuit' Moreover, the balanceofinterests ofall the parties predominates in
  favor ofthe action beingbrought in Collin County and the transfer ofthe action to Collin County
  would certainly not work an injustice to any party.' Indisputably, all the parties Hve or work in
   N.




            *Davta Affidavit, Ex. 1, paragraph 7. p. 5
            6D«vis Affidavit, Ex. 1. paragraph 7, p. 5


                                 Exhibit (A)                 N                f^^
              Page 4ofMr. Davis BrieftoTransfer Venue J ^gg^OOwfv;TEXAS
        r
                                                4/7/200810:16 AM Scanned


                                                                                                                        \M



                                              CAUSE Na               m i'&tf*
                    LOWELLMERRTTT                                8       COUNTY COURT AT LAW
                                                                         University Drive Courts Fadity
                                                                                1800ft Graves Street
                 J^rU-v/Ulen-v 3A~r$.$L**r*+i f&K/ft&Y*** 8                     McKmney, Texas 75069
> ,.
                 ^ C^4»^,Cy-08-48AN6cV4»49


                   TO THE HONORABLE JUDGE OF SAD)COURT:
                    NOW COMES the PlaintuX Lowell Merritt, and moves to £oinnel aJudge to hear
                   Motionto Ptaniiffi Swnctionfi and Motion ofInability tn Pay UHmg Rulg jrff. Sanctions
                   were Iltegalry Applied Void ofthe Hearing Reo^iremert....Sanctionswete applied on
                   J«3^2008maHeari«whcieNoP*r^

                   On Jan 7» 2008 aMotion was Filed for Di^mlifir^^ ftfWg? pp^ ^                  Dvif
                   18a listing Legal Valid DocuinealBdReasomWHYHeshd^
                   and ALLHEARINGS fiomJan 7*?008 Forward.
                                                            n.
                       Vttmm Way Rate 18a Was Used Opposed toAnyOther Rote of Law
                   Role 523 States District Rules Apply and the onry ooict Rule under Section V was Rule
                   528aanjBofYenng.
                      (1) Rnfc528 CHANGE OF VENUE Only Aonto toTRIALS dueto Ntnttv»
                          Local Exposure whcreaPersonMav Not B«A^^
                          fiomaJUTC£orJURY...OJ-„.J^ingwasQ^

                      (2)RaJel8aDfaqiialtftatn«JUira
                         Motjkn from Presiding hi Hearing! «wlorTriab...(BM»otaiaf todowitb
                         reasons forChange ofVeaue...(dae to Negative Local Exposure, Etc.)
                                                        m.
                  Rale1ofthe TexasRules ofCivfl Procedure state these Rales SHALL begiven a
                  LIBEILU,INSTRUCTION fm                                       V.
 I have Filed Legal Valid Lawsuits using Chapter 41 of the Texas Civil Practices &
 Remedies Code...re: 41.001(5) Exemplary Damages as PENALTY for Acts done out of
 Malice to cause me Mental Anguish and Financial Harm.
                                       VI.
 Lawsuits I Filed are Numbered as follows: CV-08-47, CV48-48 and CV-08-49.

                                       vn.
 Iwas Brcadbided with Sanctions Illegal
 Voffofftirt^^
 JUST Reading the HEADING ofthese Laws and List Every Violation stated shows
 Ignorance ofthe Law, aProblem Judge Douglas had, not being able to Comprehend the
 Lawand reason I Filed Rule18a onJm7ft2«)8soherouldRecD^himmlffim^
 ft4 Ml Mearma ton Im T F«w«d,..Iachidmg the Jan. 30* 2008 Hearing where No
Person was allowed to Speak or Object as he Pa«s^fliitSimgrinngTiflfmCP,ii<>i^/tf^f
Texas Rules ofCivil Procedure and saying I also Violated Chapters 9and 10 ofthe Texas
Civil Practice &Remedies C^ Then next Hearing on 3/19708 to see ifThese Same
Sanctions could be Modified, Did Not SomehowMagically make mem become Legal

                                  VUL
If aJudge does not recuse him/herselfwhen he/she should have known todo so, he/she
may be subject to sanctions, which vary byjurisdiction. Jus* saying such does not Apply
isNot Valid and Nothing done aftwards isLegal, Valid orHas the Force ofLaw.
                                      DC
I,the Undersigned, hereby certify aTrue Copy ofthe Foregoing Motion was Forwarded
to Attorneys representing said Clients on    day.of                  , 2008.
RespectifulrySubmitted


Lowell Merritt / plaintiff
2470 East Stone Road
Wylie, Texas 75098                           Ph: 972-429-0343



                              FIAT

PLAINTIFFS MOTIONS STATED HEREIN win h*heard on thej
                                                                       4-
                                                                               .Day
                                                                               ,,.>..!. ...„
Of                                    j2008.©/^:»o^v^                                          •"*',




          (B)Page2of2
                             i„   \                   Judge*
            Strict Proof Required by Rule 572 was made
            with Brief and File Stamped March 27th 2008
            and FIAT Signed by Judge is when she aquired
            Jurisdiction and "The APPEAL was PERFECTED
    LOWELLMERRITr                           .        COUNTY COURT ATLAW#,
     JAMES ANDREWS                          S            MeKlnney, Texas 75069
                         MOTION TO AM>ra. D1nff)ffi
    T°,I™£HONORAWj; JUDGE OF SAID COURT-


   fifefealH.Judge Douglas in w^S^^S?fa^ltK *? ^J*


   ^°?*^» ''**?• •***• h«»ateady'beenFiled to Deque*&&- Terp|r



     AM madeAllegationsyet None had Evidence to show Ihad other than what was
  JESS'S- YrtA*!!^^^e,^fOT^j^S^aion
  Attorney Grady Thompson at P.O. Box 844 McKbmey, TX. 750704844
  A^^S.^S^,yt?'
  Alhwey                   ^1M
         Heidi Jenkha at 2610 WertT~M,««««H»e»«rf Wylie, TXTXTCW8
                                   FM 544, Srte 107WyKe,    75098 and

 nSx^S^ "*AmneyB°bert**"**m "» »«««y. Snte700

 ^J^LBisl,'Pa8eof''Motio»
                 vu. Merntt v. Andrews /Merritt*ov. Appeal
                                                    SlaytonRulings-     ^
                                                           /Merritt v. Vance    V."
                                                                                . s   .-••.*;"
      /
                               TRANSMISSION VBOFICATION REPORT
 /•
                                                                    TIME : 83/27/2888 20:34
                                                                    NAME : MERRITT
                                                                    FAX     : 3724298343

 J5s»g»/i ?>*** foi^S^fe                         "tmcr
                                                                    TEL     : 9724298343     "



           DATE, TIME                                 83/27 28:^8 •'*/
           PAX NO./NAME                               9722341758
           DURATION                                   88:85:43
           PA6E(S>                                    11
           RESULT                                     OK
           MODE                                       STANDARD
                                                      ECM




                               TRANSMISSION VERIFICATION REPORT


                                                                     TIME : 83/27/2888 28:41
                                                                     NAME : MERRTTT
                                                                     FAX  : 9724298343

//jTiS^i Autof* pM^fZlfew**                            &oF]
                                                                     TEL    : 9724230343



           DATE.TIME
           FAX NO./NAME
                                                      83/27 28:35   */
                                                      9724238259
           DURATION                                   68:85:47
           PA6ECS)                                    11
           RESULT                                     OK
           MODE                                       STANDARD
                                                      ECM




                              TRANSMISSION VERIFICATION REPORT

                                                                    TIME   :-   83/27/2888 20:49
                                                                    NAME   :    MERRITT
                                                                    FAX    :    9724298343
                                                                    TEL    :    9724298343
{=sf&4%* ~7i+QjnPS**l Kvig $"7,3 CS-Tfcfcrmao&J
          DATE, TIME                                 03/27 28:43
          FAX NO./NAME                               9725629881 v*S
          ORATION                                    80:05:44
          PA6E Judicial Online Search                                                    https://apps.coUiiKOuntytegDv/JudidalRecords/C^se/456092/101/Case.




                      COLLIN COUNTY
      4
             caiiin




                          collincountytx.gov
      (http://www.collincountytx.gov)



        Back to Case Search Results (/JudicialRecords/Case/Search?searchType=Party&
        Judicial Online Search                                                  hflps://apps.colIincountytx.gov/JudicialRecords/Case/456092/101/Case.


        Comments:                       Inability to Pay

        03/28/2008        Letter                                                                                           ~"     j^gj
        Comments:                      Requesting Removal of SSN*

        03/31/2008        Motion                                                                                       ~         [^g-
        Comments:                      Motion to Consider Evidence

        04/11/2008        Motion                                                                                       "         [^g-
        Comments:                      (James Slayton) Motion to Appeal Rulings with Order Denying Plaintiffs Affidavit of
                                       Inability to Pay Cost in Support of Appeal Bond Submitted

        04/11 /2008       Motion                                                                                      ~~         [^g-
        Comments:                      (Sgt. Mike Vance) Motion to Appeal Rulings with Order Denying Plaintiffs Affidavit of
                                       Inability to Pay Cost In Support of Appeal Bond \Submitted

       04/11 /2008        Motion                                                                                         [^
       Comments:                       (James Andrews) Motion to Appeal Rulings with Order Denying Plaintiffs Affidavit of
                                       Inability to Pay Cost in Support of Appeal BondSubmitted

       05/01/2008         Motion Hearing                                                                          '              [^
       Time:                           10:00 AM
       Comments:                       Motion To Dismiss Prior Sanctions and consider Filing of Inability To Pay Showing Strict
                                       Proof Per Rule and Motion to Consider Evidence

       05/01 /2008        Cterk Notes (Private)                              , ~ ~                                               [^g"
       Comments:                       No copy to conformfor fiat or SASE


      Pagel of 4

       First   1      2     3      4        Last




       Dispositions
       Charge # Date                        Disposition
                   05/01/2008
                                                                                                                                Less
       Comments: Cause Dismissed for Want of Prosecution


       Financial Summary
      Party Type                        /            Exhibit (E) Page 2of2                \              Balance
                                            Defendants Filed Nothing In County Court
                                                   DWOP was the FINAL ORDER


of3
                                                                                                                           8/16/2015 12:43 PM
                                                                               214
                          Lowell Merritt -       Vol.   7   of 9



   1   this a little odd, my withdrawal and refiling is because

  2    you wanted to stick that in the vexatious litigant order as

  3    four?

-^-4       A.   I didn't have you declared a vexatious litigant.

  5    Judge Wooten did that herself.           I didn't even ask for that

  6    to happen.   She on her own, after looking at all this,

  7    what's called sua sponte, listed you as that.               I didn't

  8    request that.you be —

  9        Q.   Do we have that court register of actions?

  10       A.   Which one?

  11       Q.   2632.

  12       A.   Right here.     It's an exhibit.            They're right up

  13   there on the table.

  14       Q.   Oh, I was going to ask you this:              This is on 798.

  15   This was the, —    what you you're calling a lawsuit and what

  16   I called an appeal,    798.        Now,, this is State's Exhibit 5.

  17   Why did you file a motion to appeal the ruling?

  18       A.   Why did I —    I did not.         What date are you looking

  19   at, Mr. Merritt?

 3D        Q.   Why does it say, "motion to appeal ruling"?

  21       A.   You need to tell me what date you're looking at.

  22       Q.   5-1.                 ,.

 23        A.   That's- something you filed, motion to dismiss

 24    prior sanctions and consider filing of inability to pay

 25    showing strict proof thereof per rule and motion to


       Exhibit (F) Mr. Davis ADMITS he did not file Motion
       To Declare Vexatious Litigant It was sua sponte
        PROHIBITED BY LAW...See Line 4... Page 1 of 1
                                                                                             14




         1    opportunity to elicit facts.

         2                          MR.   MERRITT:     Yes,    sir.

V        3           Q.        (By Mr. Merritt)        What I understand on your
         4
              Page 4 of your brief that you use for the venue hearing,
              you.stated Section 15.013 prevails.                     When you looked that
         6
              up, it's an injunction.               You implied that the mandatory
     -7
             venue lied in Collin County because I filed an injunction.
         8
                                   THE COURT:        Mr. Merritt, what is your
         9   question for Mr.             Davis?

                     Q.    (By Mr. Merritt)           Where is the injunction?              Where
    11       is the court order?

                     A.    I didn't transfer this case based on an
    13       injunction.          I transferred it based on mandatory venue in
    14       Collin County because that's where the defendant
    15       resides      --

    16            Q.       Excuse me.        On mandatory venue, what mandatory
    17       venue?       What    number?

    18           A.       Where the cause of action occurred and where the
    19       defendant      resides.

    20           Q.        "Where the cause of action", now what number is
    21       that?

    22         "A.        I can't tell you off the top of my head, which
    23       Section of the Civil Practice and Remedies Code for
    24
             Mandatory Venue.             It was probably cited in my motion and
    25
             apparently the judge in McLennaji County agreed because it
                          C . Exhibit (G)                 look at Exhibit (A)         N
                               Changing Story how he Transferred Venue to Collin County )